Title: To James Madison from James Taylor, 20 September 1813 (Abstract)
From: Taylor, James
To: Madison, James


20 September 1813, “Mt. Sion,” Caroline County. “Capt. Wm Jones being an applicant for the appointment of Collector for the District of which Caroline is apart, and believing him well qualified to discharge the Duties of that office, having formerly acted as Sheriff, since, Commissioner of the Revenue and Represented this County in the State Legislature and being a Sober discreet Man, have no hesitation in declaring that I have not the Smallest doubt that he would discharge the duties of the sd. office faithfully, have taken the liberty of recommending him to your notice.”
